United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Yonkers, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1347
Issued: October 16, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 5, 2017 appellant, though counsel, filed a timely appeal from a March 29, 2017
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant met his burden of proof to establish more than nine
percent permanent impairment of his left lower extremity, for which he previously received a
schedule award.
FACTUAL HISTORY
On May 9, 2001 appellant, then a 41-year-old letter carrier, filed a traumatic injury claim
(Form CA-1) for a left knee injury sustained earlier that day when he stepped down onto the
sidewalk while carrying a heavy mail sack. He stopped work on May 10, 2001 and received
continuation of pay.
Dr. Stuart Springer, a Board-certified orthopedic surgeon, examined appellant on May 9,
2001 and noted that he had a misstep on stairs. He diagnosed acute locked left knee, ICD-9
Code 836.0.3 Dr. Springer referred appellant for a left knee magnetic resonance imaging (MRI)
scan to rule out a medial meniscus tear.
A May 22, 2001 left knee MRI scan revealed findings “suggestive” of a partial thickness
tear in the posterior horn of the medial meniscus.
In a May 30, 2001 follow-up report, Dr. Springer discussed the May 22, 2001 MRI scan
findings and noted that appellant was making a good early recovery. On physical examination
there was nearly full range of motion of the left knee and no tenderness along the medial joint
line. Dr. Springer was optimistic that appellant would continue doing a home exercise program
and that his symptomology would continue to improve to the extent that appellant would be able
to resume full duty. He advised that appellant would attempt a trial return to work, effective
June 4, 2001.
OWCP accepted appellant’s claim for left knee sprain.
The record does not contain any medical evidence dated between May 30, 2001 and
February 15, 2013, at which time appellant was seen by Dr. Patrick V. McMahon, a Boardcertified orthopedic surgeon.4 In a February 15, 2013 report, Dr. McMahon noted that appellant
reported that he started experiencing left knee pain approximately three weeks prior. He
indicated that the physical examination of appellant’s left knee showed no varus or valgus
instability and good range of motion with minimal pain.
A February 22, 2013 left knee MRI scan revealed severe degenerative changes of the
medial femorotibial and femoropatellar compartments, intra-articular effusion with a thickened

3

ICD-9 Code 836.0 is for a tear of the medial cartilage or meniscus of the knee.

4

Under a separate claim (File No. xxxxxx789), OWCP accepted a right elbow injury and granted a schedule
award for five percent permanent impairment of appellant’s right upper extremity. This injury is not the subject of
the present appeal.

2

plica in the lateral femoropatellar compartment, tear of the body and posterior horn of the medial
meniscus, and tendinosis of the quadriceps and patellar tendon.5
Dr. McMahon continued to see appellant for his left knee arthritis and treated the
condition with pain medication and cortisone injections. Appellant complained of moderate-tosevere left knee pain and stiffness, and he noted that his symptoms were aggravated by activity.
An October 20, 2014 left knee MRI scan contained an impression of unchanged medial
femorotibial and patellofemoral compartment osteoarthritis manifested by multifocal cartilage
wear and marginal osteophyte formation, unchanged complex tear of the posterior horn and body
segments of the medial meniscus, and no evidence of avascular necrosis. The reporting
radiologist also compared the current findings with appellant’s February 22, 2013 left knee MRI
scan findings.
In a May 25, 2016 note, Dr. McMahon indicated that appellant’s left knee condition had
reached maximum medical improvement.
On June 14, 2016 appellant filed a claim for a schedule award (Form CA-7).
In a report dated June 13, 2016, Dr. Ronald L. Mann, an attending Board-certified
orthopedic surgeon, discussed appellant’s factual and medical history and reported findings of
his physical examination of appellant on May 9, 2016. Upon examination, appellant exhibited
range of left knee motion from 0 to 130 degrees with positive crepitus, left knee tenderness, left
quadriceps atrophy of one centimeter compared to the right quadriceps, and mildly decreased
strength of the left knee compared to the right knee. He had a slightly limping gait pattern and
used an assistive device. Dr. Mann indicated that appellant’s left knee condition reached
maximum medical improvement in late 2001. He noted that appellant’s current symptoms and
complaints were due to osteoarthritis of the left knee and its progression. Dr. Mann opined that
the progression of this condition was due to appellant’s size, weight, and activity, and was not
due to the 2001 employment injury which, based on the medical records, had resolved in late
2001. He indicated that, based on the American Medical Association, Guides to the Evaluation
of Permanent Impairment (6th ed. 2009) (A.M.A., Guides), appellant had 20 percent permanent
impairment of his left lower extremity due to osteoarthritis of the left knee. Dr. Mann noted that
this left lower extremity permanent impairment was “based on the guidelines for moderately
[sic] osteoarthritis of left knee with [eight millimeters] of cartilage loss….”
OWCP referred appellant’s case to Dr. Herbert White, Jr., a Board-certified occupational
medicine physician serving as an OWCP medical adviser, for review of the evidence of record
and evaluation of his left lower extremity permanent impairment.
In a July 13, 2016 report, Dr. White discussed the medical evidence of record, including
the findings on physical examination and diagnostic testing. He indicated that appellant’s left
5

Appellant stopped work for various periods beginning on February 8, 2013 and he filed a recurrence of
disability claim (Form CA-2a) for disability beginning February 8, 2013 and continuing. In decisions dated
August 20 and November 7, 2013, OWCP denied appellant’s recurrence of disability claim due to his failure to
submit sufficient medical evidence in support of his claim.

3

knee condition reached maximum medical improvement as of June 13, 2016. Dr. White advised
that, under Table 16-3, Knee Regional Grid, A.M.A., Guides 511 (6th ed. 2009), appellant’s
diagnosis of primary knee joint arthritis (with full-thickness articular cartilage defect) fell under
class 1, with a default value of seven percent.6 He determined that appellant had a functional
history grade modifier of 2 (antalgic gait with use of assistive device), a physical examination
grade modifier of 2 (atrophy and decreased range of motion), and a clinical studies grade
modifier of 3 (clinical studies confirming severe pathology). Application of the net adjustment
formula required movement to the right of the default value of seven percent such that appellant
had a total left lower extremity permanent impairment of nine percent under the A.M.A., Guides
(6th ed. 2009).7 Dr. White noted that, in his June 13, 2016 report, Dr. Mann obtained a rating of
20 percent permanent impairment of appellant’s left lower extremity because he indicated that
his left primary knee joint arthritis fell under class 2 on Table 16-3. Dr. White advised that
Dr. Mann had indicated on June 13, 2016 that appellant had an eight millimeter cartilage interval
in his left knee, but he noted that there were no reports in the record which provided any
cartilage interval for appellant’s left knee. Dr. White also noted that Dr. Mann did not indicate
any grade modifiers when calculating that appellant had 20 percent permanent impairment of his
left lower extremity under the A.M.A., Guides.
In an August 26, 2016 decision, OWCP granted appellant a schedule award for nine
percent permanent impairment of his left lower extremity. The award ran for 25.92 weeks from
June 13 to December 11, 2016. OWCP based its decision on Dr. White’s July 13, 2016
impairment rating.
Appellant requested a telephone hearing with a representative of OWCP’s Branch of
Hearings and Review. During the hearing held on February 22, 2017, counsel argued that there
was a conflict in the medical opinion evidence between the impairment rating opinions of
Dr. Mann and Dr. White.
In a March 29, 2017 decision, OWCP’s hearing representative affirmed OWCP’s
August 26, 2016 decision. He found that the weight of the medical evidence rested with the
opinion of Dr. White, an OWCP medical adviser who properly applied the A.M.A., Guides (6th
ed. 2009) to find that appellant had nine percent permanent impairment of his left lower
extremity.
LEGAL PRECEDENT
The schedule award provisions of the FECA8 and its implementing regulation9 set forth
the number of weeks of compensation payable to employees sustaining permanent impairment
from loss, or loss of use, of scheduled members or functions of the body. However, FECA does
6

Dr. White referenced the October 13, 2014 MRI scan of appellant’s left knee.

7

Dr. White indicated that appellant had no permanent impairment rating for his left lower extremity under the
range of motion rating method of the sixth edition of the A.M.A., Guides.
8

5 U.S.C. § 8107.

9

20 C.F.R. § 10.404.

4

not specify the manner in which the percentage of loss shall be determined. For consistent
results and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.10 The effective date of the sixth edition of
the A.M.A., Guides is May 1, 2009.11
In determining impairment for the lower extremities under the sixth edition of the
A.M.A., Guides, an evaluator must establish the appropriate diagnosis for each part of the lower
extremity to be rated. With respect to the knee, the relevant portion of the leg for the present case,
reference is made to Table 16-3 (Knee Regional Grid) beginning on page 509.12 After the Class of
Diagnosis (CDX) is determined from the Knee Regional Grid (including identification of a
default grade value), the net adjustment formula is applied using the grade modifier for
Functional History (GMFH), grade modifier for Physical Examination (GMPE) and grade
modifier for Clinical Studies (GMCS). The net adjustment formula is (GMFH - CDX) + (GMPE
- CDX) + (GMCS - CDX).13 Under Chapter 2.3, evaluators are directed to provide reasons for
their impairment rating choices, including choices of diagnoses from regional grids and
calculations of modifier scores.14
In some instances, OWCP’s medical adviser’s opinion can constitute the weight of the
medical evidence. This occurs in schedule award cases where an opinion on the percentage of
permanent impairment and a description of physical findings is on file from an examining
physician, but the percentage estimate by this physician is not based on the A.M.A., Guides. In
this instance, a detailed opinion by the medical adviser may constitute the weight of the medical
evidence. As long as the medical adviser explains his or her opinion, shows values and
computation of impairment based on the A.M.A., Guides, and considers each of the reported
findings of impairment, his or her opinion may constitute the weight. If the attending physician
misapplied the A.M.A., Guides, no conflict would exist because the attending physician’s report
would have diminished probative value and the opinion of the medical adviser would constitute
the weight of medical opinion.15

10

Id. See also Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.6 (January 2010); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards,
Chapter 3.700.2 (January 2010).
11

Federal (FECA) Procedure Manual, id. at Chapter 2.808.5a (February 2013); see also id. at Part 3 -- Medical,
Schedule Awards, Chapter 3.700, Exhibit 1 (January 2010).
12

See A.M.A., Guides 509-11.

13

Id. at 515-22.

14

Id. at 23-28.

15

Federal (FECA) Procedure Manual, supra note 10 at Developing and Evaluating Medical Evidence, Chapter
2.810.8j (September 2010); M.P., Docket No. 14-1602 (issued January 13, 2015).

5

ANALYSIS
OWCP accepted that on May 9, 2001 appellant sustained a left knee sprain while
stepping off a curb carrying a heavy mail sack. Appellant filed a Form CA-7 claim for a
schedule award and, in an August 26, 2016 decision, OWCP granted him a schedule award for
nine percent permanent impairment of his left lower extremity. The award was based on the
July 13, 2016 impairment rating of Dr. White, an OWCP medical adviser, who evaluated the
findings of appellant’s attending physician, Dr. Mann. In a March 29, 2017 decision, OWCP’s
hearing representative affirmed OWCP’s August 26, 2016 schedule award decision.
The Board finds that appellant has not met his burden of proof to establish more than nine
percent permanent impairment of his left lower extremity, for which he previously received a
schedule award.
The Board notes that Dr. White properly determined that appellant had nine percent
permanent impairment of his left lower extremity under the standards of the sixth edition of the
A.M.A., Guides. In his July 13, 2016 report, Dr. White correctly indicated that appellant’s left
knee condition reached maximum medical improvement as of June 13, 2016. He properly
determined that, under Table 16-3 (Knee Regional Grid) on page 511, appellant’s diagnosis of
primary knee joint arthritis (with full-thickness articular cartilage defect) fell under class 1, with
a default value of seven percent.16 Dr. White determined under the appropriate tables that
appellant had a functional history grade modifier of 2, a physical examination grade modifier of
2, and a clinical studies grade modifier of 3.17 He properly indicated that application of the net
adjustment formula required movement to the right of the default value of seven percent such
that appellant had a total left lower extremity permanent impairment of nine percent.18
The record contains a June 13, 2016 report in which Dr. Mann, an attending physician,
indicated that, based on the A.M.A., Guides, appellant had 20 percent permanent impairment of
his left lower extremity due to osteoarthritis of the left knee. Dr. Mann noted that this left lower
extremity permanent impairment was “based on the guidelines for moderately [sic] osteoarthritis
of left knee with [eight millimeters] of cartilage loss….”
The Board finds, however, that Dr. Mann’s impairment rating is of limited probative
value because he did not explain how it was derived in accordance with the standards of the sixth
edition of the A.M.A., Guides. The Board has held that an opinion on permanent impairment is

16

A.M.A., Guides 511, Table 16-3.

17

See id. at 515-20, Tables 16-5 through 16-8.

18

See supra note 13. Dr. White also properly indicated that appellant had no permanent impairment of his left
lower extremity under the range of motion rating method of the sixth edition of the A.M.A., Guides. Table 16-3
does not provide for use of the range of motion rating method to rate a claimant’s lower extremity impairment. The
A.M.A., Guides provides that the diagnosis-based impairment rating method is the primary method of evaluating lower
extremity permanent impairment. The range of motion rating is used to determine actual impairment values of the
lower extremity only when it is not possible to otherwise define impairment. See A.M.A., Guides 497-500, 509-11;
E.M., Docket No. 14-0311 (issued July 8, 2014).

6

of limited probative value if it is not derived in accordance with the standards adopted by OWCP
and approved by the Board as appropriate for evaluating schedule losses.19
In his July 13, 2016 report, Dr. White, in his role as an OWCP medical adviser, explained
why Dr. Mann’s impairment rating was not was derived in accordance with the standards of the
sixth edition of the A.M.A., Guides. He noted that, in his June 13, 2016 report, Dr. Mann
obtained a rating of 20 percent permanent impairment of appellant’s left lower extremity because
he indicated that appellant’s left primary knee joint arthritis fell under class 2 on Table 16-3.
Dr. White advised that Dr. Mann had indicated on June 13, 2016 that appellant had an eight
millimeter cartilage interval in his left knee, but he properly noted that there were no reports in
the record which provided any such evidence of a cartilage interval for appellant’s left knee.
Therefore, he explained that Dr. Mann did not provide adequate justification for placing
appellant’s left knee arthritic condition under class 2 on Table 16-3.20 Dr. White also noted that
Dr. Mann did not indicate any grade modifiers, as required by the A.M.A., Guides, when
calculating that appellant had 20 percent permanent impairment of his left lower extremity.21
For these reasons, the weight of the medical opinion evidence with respect to appellant’s
left lower extremity permanent impairment rests with the opinion of Dr. White, an OWCP
medical adviser.22 The record does not contain a rationalized medical report showing that
appellant has more than nine percent permanent impairment of his left lower extremity, for
which he received a schedule award.
Appellant may request a schedule award or increased schedule award at any time based
on evidence of a new exposure or medical evidence showing progression of an employmentrelated condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish more than nine
percent permanent impairment of his left lower extremity, for which he previously received a
schedule award.

19

See James Kennedy, Jr., 40 ECAB 620, 626 (1989) (finding that an opinion which is not based upon the
standards adopted by OWCP and approved by the Board as appropriate for evaluating schedule losses is of little
probative value in determining the extent of a claimant’s permanent impairment).
20

The Board notes that, per Table 16-3, placement under class 2 for primary knee joint arthritis requires
confirmation of a two millimeter cartilage interval of the knee. See A.M.A., Guides 511, Table 16-3.
21

See id. at 515-20, Tables 16-5 through 16-8 regarding the calculation of grade modifiers.

22

See supra note 15 regarding the role of the OWCP medical adviser in evaluating permanent impairment.

7

ORDER
IT IS HEREBY ORDERED THAT the March 29, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 16, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

